Citation Nr: 0109363	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  

In February 2001, the veteran testified before the 
undersigned Member of the Board at a hearing held at the RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32807-32808 
(1999) (to be codified at 38 C.F.R. § 3.304(f)); Cohen v. 
Brown, 10 Vet. App. 128.  

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  

It has been confirmed that the veteran received two Combat 
Infantryman Badges and two Purple Hearts for his service in 
the Republic of Vietnam.  Thus, the Board concedes that the 
veteran engaged in combat with the enemy.  Inasmuch as there 
is an absence of clear and convincing evidence to the 
contrary, the veteran has established the occurrence of the 
claimed in-service stressor.  

In a January 2001 letter, a psychiatrist from the VA Mental 
Health Clinic in Asheville, North Carolina, stated that the 
veteran had been receiving care there since March 1998.  It 
was noted that the veteran had been "experiencing increased 
symptoms of PTSD for over 10 years, especially in the past 
couple of years."  Indeed, treatment records show diagnoses 
of PTSD.  

In August 1998, a VA examination was conducted.  The VA 
psychologist diagnosed anxiety disorder and stated that the 
veteran did not "present a broad enough range of PTSD-
associated symptoms to warrant the diagnosis of PTSD."  

In light of this evidence, the RO asked a VA psychiatrist to 
reconcile the different diagnoses.  The VA psychiatrist, 
after reviewing the claims folder and discussing the 
apparently conflicting diagnoses of PTSD and anxiety 
disorder, agreed with the VA psychologist.  In support of his 
opinion, he noted that a diagnosis of PTSD must meet all the 
diagnostic criteria in the Diagnostic and Statistics Manual 
of Mental Disorders (DSM) and that this was "not apparent in 
this case."  

The Board agrees with the RO that another medical opinion was 
required in light of the apparently conflicting diagnoses; 
however, as the conflicting diagnoses were based on whether 
the veteran met various diagnostic criteria, the RO should 
have arranged for the veteran to have undergone an 
examination.  

In addition, all pertinent treatment records should be 
obtained for review in connection with the examination.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  The RO 
should ensure that all of the veteran's 
PTSD treatment records have been obtained 
from the VA Medical Center in Asheville, 
NC.  

2. The RO should schedule the veteran for 
a comprehensive VA examination by a 
psychiatrist who has not previously 
examined the veteran to determine the 
nature and extent of his claimed 
psychiatric disorder.  All efforts made 
toward conducting the examination should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  The examiners should specifically 
include or exclude a diagnosis of PTSD.  
The examiners should specifically discuss 
the medical reports which discuss 
symptoms of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


